Citation Nr: 9935635	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-49 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claims of 
entitlement to ratings in excess of 30 percent and 20 percent 
for his service-connected post-operative residuals of right 
knee meniscectomy with right fibular head transfer and right 
anterior cruciate reconstruction (right knee disability) and 
arthritis of the lumbosacral spine (low back disability), 
respectively.  The veteran timely appealed this determination 
to the Board.

When this matter was previously before the Board in February 
1998, it was remanded for further development.  In addition, 
the Board observes that, in a February 1999 rating action, 
the RO increased the evaluation of the veteran's low back 
disability to 40 percent, effective July 10, 1996.

In numerous statements, the veteran has asserted entitlement 
to a separate compensable evaluation for tender and painful 
right knee scars.  Further, in his November 1996 Substantive 
Appeal, and in statements subsequently received at the RO, 
the veteran reported that he was unable to work due to his 
service-connected right knee and low back disabilities.  He 
also contended that he suffered from a psychiatric disorder 
as secondary to these two service-connected disabilities.  
The Board interprets these statements as informal claims of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and to service connection for a psychiatric disorder on a 
secondary basis.  Because his claims for a compensable rating 
for right knee scars, a TDIU and service connection for a 
psychiatric disorder have not been developed for appellate 
review, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran' right knee disability is manifested by 
limitation of right leg extension to between 10 to 25 
degrees, and the evidence shows that there is likely 
additional functional impairment due to pain, resulting in 
disability that is comparable to limitation of right leg 
extension to 30 degrees; there is no showing however, of a 
disability picture comparable to limitation of right leg 
extension to 45 degrees.

3.  The veteran's right knee disability is also manifested by 
mild recurrent subluxation and lateral instability.

4.  The veteran's service-connected low back disability has 
been shown by objective medical evidence to be manifested by 
persistent symptoms that are compatible with sciatic 
neuropathy, including characteristic pain and muscle spasm, 
and moderately severe limitation of lumbar spine motion; the 
service-connected low back disability is productive of 
pronounced residual impairment.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for right 
knee arthritis with limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5256, 5261, 
5262, 5275 (1999).

2.  The criteria for a 10 percent evaluation for right knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a; Diagnostic Code 
5257 (1999).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Codes 5003, 5285, 5286, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Right knee disability

In a rating decision dated in May 1974, the RO established 
service connection for the veteran's right knee disability 
and pursuant to Diagnostic Code 5259, assigned a 
noncompensable evaluation, effective from April 24, 1971, and 
thereafter rated the disability as 10 percent disabling, 
effective June 1, 1974.  In October 1985, the RO increased 
the evaluation of the disability to 20 percent, pursuant to 
Diagnostic Codes 5257, 5262, 5259 and 5275, effective August 
1, 1985.  In February 1987, the RO further increased the 
evaluation of this disability to 30 percent, effective 
November 1, 1986.  Thereafter, in December 1987, the RO 
established entitlement to a 40 percent evaluation for the 
veteran's right knee disability, pursuant to Diagnostic Codes 
5261, 5262 and 5275, effective July 1, 1987.  Further, after 
complying with due process requirements, in November 1991, 
the RO reduced the rating for this disability to the current 
30 percent evaluation in November 1991, effective February 1, 
1992.  The Board also observes that the RO has granted 
entitlement to temporary total evaluations for this 
disability on numerous occasions.  The veteran's current 
claim for an increased rating for his right knee disability 
was received at the RO in July 1996.

During the course of this appeal, the veteran was afforded 
pertinent VA orthopedic examinations in July and December 
1996 and in August 1998.  When examined in July 1996, the 
veteran reported having had a right knee disability since his 
period of active duty.  In addition, he complained that, 
despite treating the disability with several surgeries and 
numerous medications, including nonsteroidal anti-
inflammatory drugs (NSAIDs), he suffered from constant pain, 
as well as subluxation, crackling, swelling, popping and 
decreased range of motion.

The veteran also complained of having pain as he ambulated, 
and the examiner observed that he was only able to squat down 
approximately one-third of the way due to right knee pain.  
In addition, during the examination, the veteran exhibited 
difficulty rising to a standing position and was unable to 
walk on either his toes or his heels.  The physician also 
indicated that the veteran had a seven-centimeter scar "just 
to the medial aspect of the right patella," as well as a 41-
inch scar on the medial side of the right lower extremity, 
extending from the medial aspect of the right lower extremity 
from the mid thigh to approximately seven centimeters below 
the patella.  The examiner further noted that the veteran had 
an area measuring approximately five by thirteen centimeters 
of soft tissue swelling.

Range of motion studies revealed that the veteran had right 
knee flexion to 95 degrees and right knee extension to 25 
degrees.  In addition, the examiner reported that the veteran 
exhibited both medial and lateral laxity.  The examiner also 
stated that there was marked pain and "audible laxity."  X-
ray study showed evidence of post-operative changes with 
minimal narrowing of the joint spaces.  The diagnosis was 
history of chronic right knee pain, status post surgeries 
times three.

In December 1996, the veteran was afforded a VA orthopedic 
examination, apparently in connection with his then pending 
claims of service connection for left knee and foot 
disorders.  During the examination, however, the veteran also 
complained of suffering from right knee pain recurrent and 
right knee instability.  In addition, in the examination 
report, the examiner indicated that the veteran's right leg 
was "grossly smaller" than his left leg.  The examiner also 
reported that the veteran had right knee crepitus, although 
he said that no instability was shown.  Range of motion 
studies revealed that he had right knee flexion to 110 
degrees and extension to 10 degrees.  The diagnosis was that 
of status-post right medial meniscus injury with multiple 
surgeries.

When this matter was previously before the Board in February 
1998, the Board noted that that the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) had recently decided the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  As a 
result, the Board remanded this case to obtain outstanding 
medical records and as well a medical opinion assessing the 
veteran's functional impairment in light of the guidance 
offered by the Court in DeLuca.  In DeLuca, the Court held 
that, in adjudicating the issue of entitlement to an 
increased disability rating, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  In addition, 
the Board directed that outstanding treatment records be 
obtained and associated with the claims folder.

Consistent with the Board's instructions, in May 1998, the 
veteran was afforded a VA orthopedic examination.  During the 
examination, the veteran reported a history of right knee 
disability consistent with that noted above.  In addition, 
the examiner indicated that he had reviewed the veteran's 
claims folder.  The examination showed that the veteran 
limped when he ambulated and that he did so with the benefit 
of a cane; however, the examiner indicated that he was able 
to undress without assistance.  The examination further 
revealed that the veteran had right knee flexion to 75 
degrees and extension to 15 degrees.  In addition, the 
examiner indicated that no effusion was noted and that the 
knee was stable mediolaterally.  The veteran also exhibited 
guarding with flexion and extension, and there was popping 
and clicking observed on examination.  Further, the examiner 
reported that the veteran did not demonstrate pain during 
range of motion exercises but indicated that he was unable to 
opine as to the degree of functional impairment during flare-
ups.  He also stated that measurements revealed that the 
veteran's right leg length was one-half inch shorter than his 
left.  X-ray study was reported as showing remote post-
operative changes.  The diagnosis was that of right knee 
degenerative joint disease.

Also of record are VA outpatient treatment records, dated 
from December 1993 to January 1999.  In this regard, the 
Board notes that, consistent with the Board's instructions, 
subsequent to the February 1998 remand, outstanding VA 
outpatient treatment records were obtained and have been 
considered by the RO.  The outpatient treatment records show 
that the veteran was seen on numerous occasions for complaint 
and treatment of his right knee disability.  In addition, 
they reflect that the veteran was observed to suffer from 
recurrent pain, instability, popping, catching and locking.  
The entries also show that the veteran was noted to exhibit 
pain on flexion and extension of the right knee and that 
further surgery was suggested.  

Finally, in numerous statements, as well as in his testimony 
at a hearing held before a hearing officer at the RO in 
December 1996, the veteran reported that his right knee 
disability was productive of severe and recurrent pain, 
locking, crepitus and instability that resulted in severe 
functional impairment.  The veteran also indicated that the 
right knee disability, in conjunction with his service-
connected low back disability, was so industrially impairing 
that he was unable to work.

Low back disability

In a February 1992 rating decision, the RO granted service 
connection for low back pain and assigned the a 20 percent 
evaluation pursuant to Diagnostic Code 5292-5003, effective 
November 25, 1991.  The veteran's current claim for an 
increased rating was received at the RO in July 1996.  
Thereafter, in a March 1997 rating action, the RO determined 
that the veteran's lumbosacral disc pathology was a sequela 
of his service-connected low back disability, i.e., thereby 
service connecting the veteran's intervertebral disc 
syndrome.  In that same decision, the RO reevaluated his 
claim under Diagnostic Code 5293; however, entitlement to an 
increased evaluation remained denied.  Thereafter, as noted 
in the introduction to this decision, in February 1999, 
pursuant to Diagnostic Code 5293-5292, the RO increased the 
rating for this disability to 40 percent, effective July 10, 
1996.

During the course of this appeal, the veteran was afforded 
pertinent VA orthopedic examinations in July and December 
1996 and in August 1998.  When examined in July 1996, the 
veteran reported having chronic, constant, low back pain.  In 
addition, he stated that he occasionally experienced numbness 
in each of his lower extremities, and that he used a back 
brace to treat the disability.  During the examination, the 
examiner stated that the veteran complained of tenderness 
when he percussed his lumbosacral spine.  In addition, he 
indicated that range of motion studies disclosed that the 
veteran had forward flexion to 80 degrees, backward extension 
to 20 degrees, right lateral flexion to 15 degrees, left 
lateral flexion to 20 degrees, leftward rotation to 20 
degrees and right rotation to 10 degrees.  In addition, 
straight leg raising was negative to 40 degrees on the left 
and 45 degrees on the right.  X-ray studies were negative.  
The diagnosis was that of chronic low back pain.

Thereafter, the veteran was afforded a VA orthopedic 
examination in December 1996, apparently in connection with 
his then pending claims of service connection for left knee 
and foot disorders.  During the examination, however, the 
veteran also complained of having low back pain.  X-ray study 
disclosed degenerative disc changes at L5-S1.  In addition, 
an MRI conducted in conjunction with the examination was 
reported as showing evident degeneration in the L2-L3, L4-L5 
and L5-S1 discs, and that the L4-L5 disc showed modest 
posterior bulging.  The impression was that of central L5-S1 
disc herniation.

When this matter was previously before the Board in February 
1998, it was remanded to obtain outstanding medical records 
and a medical opinion that assessed the veteran's functional 
impairment in light of the guidance offered by the Court in 
DeLuca.  

Consistent with the Board's instructions, in May 1998, the 
veteran was afforded a VA orthopedic examination.  During the 
examination, the veteran complained of suffering from "back 
pain almost all the time with stiffness."  In addition, he 
reported having pain even when sitting.  The examiner noted 
that the veteran's medical records revealed that he was being 
followed by a neurosurgeon at VA who had prescribed Tylenol 
and Soma to treat the disability.  In addition, range of 
motion studies disclosed that the veteran had forward flexion 
to 40 degrees, backward extension to 5 degrees, and lateral 
flexion bilaterally to 20 degrees.  The examination further 
disclosed palpable paraspinous muscle spasm in the 
lumbosacral area.  In addition, the examiner stated that the 
veteran did not exhibit pain during range of motion 
exercises; however, the examiner indicated that he was unable 
to opine as to the extent of functional loss during flare-
ups.  An MRI revealed that the veteran had a posterior 
annular tear of L1-L2 and L2-L3 discs as well as modest 
central herniation of L5-S1.  The diagnoses were those of 
chronic lower back pain secondary to annular tear at L1-L2 
and herniated disc at L5-S1.

Also of record are VA outpatient treatment records, dated 
from December 1993 to January 1999.  In this regard, the 
Board notes that, consistent with its instructions, 
subsequent to the February 1998 remand, outstanding VA 
outpatient treatment records were obtained and have been 
considered by the RO.  The outpatient treatment records show 
that the veteran was seen on a regular basis for treatment of 
low back pain, including for complaints of pain and numbness 
that radiated to his lower extremities.  The records reflect 
that the treatment provided by VA for this disability 
included the use of a transcutaneous electrical nerve 
stimulation (TENS) unit and various medications, including 
NSAIDs.  Further, numerous entries reflect that examiners 
reported that the veteran suffered from lumbosacral disc 
pathology.  In addition, muscle spasm was objectively 
demonstrated on several occasions.  The records also show 
that VA examiners instructed the veteran not to engage in any 
heavy lifting, twisting or bending, and to avoid prolonged 
standing or sitting.

Finally, in numerous statements, as well as in his testimony 
at a hearing held before a hearing officer at the RO in 
December 1996, the veteran essentially reported that his low 
back disability warranted a higher rating because he was 
severely limited in the physical activities in which he can 
participate, and that his ability to work is severely 
impaired as a result of this disability.  In addition, his 
representative argued that the disability should be rated 
under Diagnostic Code 5293.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased rating for his right knee 
and low back disabilities are plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

Right knee disability

As noted above, the veteran's right knee disability is 
currently rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5261, 5262 and 5275.  Further, the 
disability was also previously evaluated pursuant to 
Diagnostic Code 5257, indicating that recurrent subluxation 
and lateral instability of his right knee has also been 
service connected.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  In this regard, the Board observes 
that the VA General Counsel has concluded that a claimant who 
has arthritis (manifested by limitation of motion) and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, 5261 and 5262 (for limitation of 
motion) and 5257 (for instability).  See 62 Fed. Reg. 63604 
(1997); see also VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  As such, 
the Board will separate evaluate the veteran's limitation of 
motion and instability of his right knee.

Pursuant to Diagnostic Code 5261, a 30 percent evaluation is 
warranted when there is limitation of leg extension to 20 
degrees.  When extension is limited to 30 degrees, 40 percent 
is warranted.  Finally, a 50 percent evaluation pursuant to 
this diagnostic code requires limitation of leg extension to 
45 degrees.  

A review of the evidence shows that, when examined in May 
1996, the veteran's right leg extension was limited to 25 
degrees.  In addition, the veteran stated that, despite 
treating the disability with numerous medications, including 
NSAIDs, he suffered from constant pain.  Moreover, the 
examiner indicated that, on objective demonstration, the 
veteran complained of pain as he ambulated, and that he had 
observed that the veteran was unable to squat down more than 
approximately one-third of way due to his right knee pain.  
He also stated that he exhibited difficulty rising to a 
standing position and was unable to walk on either his toes 
or heels.  In addition, the December 1996 VA examination 
report notes that the veteran suffered from chronic right 
knee pain and reflects that his right leg extension was 
limited to 10 degrees.  The May 1998 examiner reported that 
the veteran's right leg extension was limited to 15 degrees.  
Finally, in the report, the examiner indicated that he had 
observed the veteran limping when he ambulated, that popping 
and crepitus was shown during the examination, and that he 
exhibited guarding with extension.  

The Board observes that the findings on the VA examinations 
are consistent with the numerous VA outpatient treatment 
entries, which show that the veteran was prescribed various 
medications to treat his chronic right knee pain, and that he 
was advised to restrict significantly his physical activities 
due to this disability.  In light of this medical evidence, 
and in consideration of the veteran's contentions, the Board 
finds that the veteran likely experiences additional 
functional loss during flare-ups beyond that which is 
objectively shown.  In this regard, the Board notes that, 
although none of the examiners have opined as to the extent 
of such additional functional loss (indeed, the May 1998 
examiner said that such should be evaluated during a period 
of flare-up), the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the veteran's right 
knee disability results in overall functional loss comparable 
limitation of right leg extension to 30 degrees.  As such, 
the criteria for a 40 percent evaluation pursuant to this 
diagnostic code are met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.

An evaluation higher than 40 percent, however, pursuant to 
any of the other applicable Diagnostic Code, is not 
warranted.  In this regard, the Board notes that Diagnostic 
Code 5262 provides that, for impairment of the tibia and 
fibula, when there is nonunion with loose motion, requiring 
brace, an evaluation of 40 percent is warranted.  Although 
the disability has been evaluated pursuant to this diagnostic 
code, a 40 percent evaluation is the highest evaluation 
assignable under that code.  As such, a higher rating 
pursuant to Diagnostic Code 5262 is not available.

In addition, the veteran's right knee disability has also 
been evaluated pursuant to Diagnostic Code 5275.  Pursuant to 
that diagnostic code, shortening of the extremity by at least 
three inches warrants a 40 percent rating; however, 
shortening by at least three inches is not shown.  Indeed, 
although the December 1996 examination report reflects that 
the examiner characterized the veteran's right leg was 
"grossly smaller" than his left leg, no specific 
measurements were provided.  In the May 1998 examination 
report, the examiner specifically stated that measurements 
revealed that the veteran's right leg was one-half inch 
shorter than his left leg.  Finally, in the absence of 
clinical evidence of or of disability comparable to right 
knee ankylosis, evaluation under, the only other diagnostic 
codes 5256 that provides for an evaluation higher than 40 
percent, is not appropriate.

As noted above, the VA General Counsel has concluded that a 
separate evaluation may be assigned pursuant to Diagnostic 
Code 5257.  In this regard, the Board notes that recurrent 
instability and lateral instability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
diagnostic code, slight disability warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
instability and severe disability warrants a 30 percent 
evaluation.  

When examined in May 1996, the examiner reported that the 
veteran exhibited both medial and lateral laxity, and that 
audible laxity was shown.  In addition, the VA outpatient 
treatment records reflect numerous findings of right knee 
instability.  These findings are consistent with his 
statements and testimony.  When examined in December 1996 and 
May 1998, each of the examiners indicated that no right knee 
instability was shown; however, the May 1998 examiner 
reported exhibited guarding with flexion and extension.  
Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the assignment of a separate 10 percent 
evaluation for slight instability is warranted as it is fully 
consistent with the intent of the rating schedule to 
recognize instability as warranting at separate evaluation.  
See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  In light of the 
findings of no instability on the December 1996 and May 1998 
examinations, however, the Board concludes that a finding of 
moderate recurrent subluxation or lateral instability is not 
warranted.

In reaching this determination, the Board acknowledges that, 
as discussed above, the evidence shows that the veteran 
suffers from chronic right knee pain and corresponding 
functional loss.  Because Diagnostic Code 5257, however, does 
not evaluate a disability based on limitation of motion, the 
Court has specifically held that the DeLuca factors do not to 
apply to the evaluation of a service-connected knee 
disability under this diagnostic code.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

Low back disability

As noted above, the veteran's low back disability is 
currently rated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293-5292.  Diagnostic Code 5293 
provides that a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e. with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates the 
maximum schedular evaluation of 60 percent under Diagnostic 
Code 5293.  In reaching this determination, the Board 
observes that the medical evidence shows that the veteran's 
low back disability is manifested by persistent attacks with 
little intermittent relief and that he suffers from 
moderately severe limitation of motion of the lumbar spine.  
In addition, in his statements and testimony, the veteran 
reported that, despite treating the disability with numerous 
pain medications, including NSAIDs, and the use of a TENS 
unit, he suffered from severe pain and functional loss, as 
well as radiating pain and numbness in his lower extremities.  
Further, X-ray studies conducted in December 1996 disclosed 
degenerative disc changes at L5-S1.  An MRI conducted at that 
time revealed evident degeneration in the L2-L3, L4-L5 and 
L5-S1 discs; the MRI also revealed that the L4-L5 disc showed 
modest posterior bulging.  

In addition, when examined by VA in May 1998, the veteran 
complained of having constant, chronic back pain, even when 
sitting.  Moreover, the examiner noted that a review of the 
veteran's outpatient treatment records showed that he was 
being followed by a neurosurgeon, who had additionally 
prescribed Tylenol and Soma to treat the disability, i.e., 
indicating treatment for his low back radiculopathy.  
Moreover, an MRI revealed that the veteran had a posterior 
annular tear of L1-L2 and L2-L3 discs as well as modest 
central herniation of L5-S1.  The diagnosis was that of 
chronic lower back pain secondary to annular tear at L1-L2 
and herniated disc at L5-S1.  Moreover, consistent with that 
observed during outpatient treatment visits, the examiner 
indicated that the examination disclosed that the veteran had 
paraspinous muscle spasm.  Accordingly, the Board finds that 
the preponderance of the evidence warrants a 60 percent 
evaluation for the service-connected low back disability.

Although the veteran's disability could be evaluated under 
Diagnostic Codes 5292 and 5295, each provides for a maximum 
evaluation of 40 percent, and thus a higher rating pursuant 
to those diagnostic codes is not available.  The Board also 
has considered whether evaluation under any other diagnostic 
code could result in an evaluation higher than 60 percent.  
In the absence of evidence of, or disability comparable to, 
ankylosis of the whole spine (Diagnostic Code 5286), however, 
there is no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.

Conclusion

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate either of the 
veteran's right knee disabilities, or his low back 
disability, so as to warrant assignment of higher evaluations 
on an extra-schedular basis.  In this regard, the Board notes 
that there is no showing that any of the disabilities under 
consideration have resulted in marked interference with 
employment.  The Board acknowledges the veteran's statements 
and testimony in which he reported that has had great 
difficulty in finding employment, and which he has attributed 
to these disabilities.  Even assuming that his assertions are 
accurate, however, the Board finds notes that substantial 
interference with employment is contemplated in the current 
40, 10 and 60 percent evaluations; the degree of interference 
with employment alleged by the veteran does not reflect 
interference with the assigned evaluation beyond that 
contemplated in the assigned evaluations.  In addition, there 
is no showing that either the right knee disability or his 
low back disability, has necessitated frequent periods of 
hospitalization, or that either of the disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for right knee 
disability, manifested by impairment other than instability, 
is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee instability is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for low back 
disability is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

